Chat with the.wynk@gmail.com
                       Case 1:19-cr-00521-PKC Document 29-2 Filed 01/24/20 Page 1 of 2

         Subject: Chat with the.wynk@gmail.com
         From: 7/29/2011 2:10 PM
         To:      drpizza@gmail.com

         the.wynk: back
         me: wb
         the.wynk: fucking hell
         the.wynk: fucking annoying coworker's lack of communica on has now fucked my en re test.
         the.wynk: so I have to start completely over.
         me: how come?
         the.wynk: he didnt let me ﬁnish se ng it up before he took the environment down for an hour
         and a half
         the.wynk: so by the me it came back up and I was able to ﬁnish, another process ran that
         screwed everything up.
         me: I just don't understand why you have these problems at your workplace
         the.wynk: I don't either but I'm pissed
         me: but it happens all the me
         me: this isn't a one oﬀ
         the.wynk: I can't do anything about it
         the.wynk: except piss and moan that I have to start over
         the.wynk: there isn't even anyone here to complain TO that can do anything about it at the
         moment.
         the.wynk: the only thing I can do is keep reques ng that we get some no ﬁca on before it goes
         down
         the.wynk: which does not work
         me: no you need to do more than that
         me: the system you have just doesn't work
         the.wynk: well I dont have the power to make any changes, all I can do is point out what is causing
         issues
         the.wynk: which I do
         me: I think you shold do more
         me: propose a new system
         the.wynk: like what!
         the.wynk: some of the developers who have a lot more pull than me for this sort of thing have
         already done so
         the.wynk: and have been largely ignored in favor of poli cs
         me: well then you all need to do so together
         the.wynk: I propose things all the me
         the.wynk: not a comprehensive system with powerpoint charts and wri en plans
         the.wynk: but things that would help us or make the process go more smoothly
         the.wynk: ul mately it is up to the bosses to agree or not and implement/enforce
         the.wynk: regardless
         the.wynk: there is nothing I can do about it at the moment
         the.wynk: ahh viren has got a galaxy tab


1 of 2                                                                                               1/5/2020 7:40 PM
Chat with the.wynk@gmail.com
                       Case 1:19-cr-00521-PKC Document 29-2 Filed 01/24/20 Page 2 of 2
         me: h p://icanhascheezburger.ﬁles.wordpress.com/2011/07/90d5c540-6ae4-4a6a-
         806e-0b5acf50cbf6.gif
         the.wynk: h p://www.regretsy.com/2011/07/25/ﬂashback-dont-be-so-hard-on-the-bieber/
         me: I can't help it if bieber makes me hard
         the.wynk: ewww
         me: lol
         the.wynk: you like bieber but not my drunk kitchen!
         the.wynk: she is so much be er than the bieb
         me: biebs would like me put it in him
         the.wynk: I don't think so dude
         me: I do
         me: we have a connec on
         the.wynk: it's him or me
         me: we can have a threesome
         me: lo
         me: l
         the.wynk: no way
         me: what!
         me: there are millions of teenage girls who would kill for such a chance!
         the.wynk: am I a teenage girl?
         me: I'm sure he has plenty of grown up fans too
         the.wynk: am I a bieber fan?
         me: yes!
         the.wynk: NO
         me: YES
         me: everyone is
         the.wynk: and if I were I would not want to share him!
         me: he has universal appeal
         me: lol
         the.wynk: him or me!
         me: :(
         me: next you'll be banning RB Rebecca Black!
         the.wynk: you are not allowed to do her either, she is 13
         me: ah yeah good point
         me: TOO OLD.
         me: lol
         the.wynk: and she is not a skanky ho like Ke$ha
         me: lol
         the.wynk: who I am pre y sure you would get a disease from
         me: I hate that it's "keh-sha"
         the.wynk: yes
         me: it should be "key-sha" goddammit
         me: key-dollar-ha




2 of 2                                                                                     1/5/2020 7:40 PM
